Matter of Pahyttene Uriah V.A.J.C. (Arkia B.--Kirk C.) (2019 NY Slip Op 00556)





Matter of Pahyttene Uriah V.A.J.C. (Arkia B.--Kirk C.)


2019 NY Slip Op 00556


Decided on January 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2019

Friedman, J.P., Gische, Kapnick, Gesmer, Moulton, JJ.


8223

[*1]In re Pahyttene Uriah V.A.J.C., also known as Pahyttene C., A Child Under the Age of Eighteen Years, etc., Arkia B., Respondent-Respondent, Catholic Guardian Services, Petitioner-Respondent, Kirk C., Respondent.


Michele Cortese, Center for Family Representation, Inc., New York (Christine Bruno of counsel), for Arkia B., respondent.
Joseph T. Gatti, New York, for Catholic Guardian Services, respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the child.

Order, Family Court, New York County (Jane Pearl, J.), entered on or about July 13, 2018, which, inter alia, suspended for one year a judgment that respondent mother permanently neglected the subject child, unanimously affirmed, without costs.
The court providently exercised its discretion in ordering a suspended judgment that the court found would be in the child's best interests (see Matter of Zachary CC , 301 AD2d 714, 715 [3d Dept 2003). The attorney for the child, the only party seeking reversal, did not cite a single case in which we have reversed a trial judge's suspension of a termination of parental rights as an abuse of discretion. Moreover, respondent Catholic Guardian Services, which has been involved with this family for many years, strongly recommended a suspended judgment, and the mother has complied with her service plan by attending and completing required services, testing negative for drugs, and maintaining consistent visitation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2019
DEPUTY CLERK